Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okochi, JP 2007/034693 A.

Regarding claim 1, Okochi discloses: a traffic guide object recognition device comprising:
an imager configured to image surroundings of a vehicle ([0013] discloses with respect to figure 1 a forward monitoring camera 5 mounted a vehicle 2 of figure 3.); and
a recognizer configured to recognize surrounding circumstances of the vehicle (Processing device 3 of figure 1, described in [0013]-[0014], functionally includes a traffic light determination unit 3b and red signal detecting unit 3a, in figure 1.),
wherein the recognizer selects a traffic guide object which the vehicle is to follow on the basis of forms of traffic guide objects in an image captured by the imager out of traffic guide objects which are provided near the vehicle (As described in [0017] with respect to the flowchart of figure 2, the 

	Regarding claim 2, Okochi discloses: the traffic guide object recognition device according to claim 1, wherein the recognizer recognizes the traffic guide objects which are provided near the vehicle on the basis of the image captured by the imager (Camera 5 captures images which are basis for light recognition.), derives directions of the traffic guide objects on the basis of aspect ratios of image areas which are recognized to be occupied by shapes or feature areas of the recognized traffic guide objects ([0020] discloses determining whether a traffic light is head on, or facing obliquely left or right based on the ellipticity or circularity of the light emitting area.), and selects the traffic guide object which the vehicle is to follow on the basis of the derived directions ([0024]-[0025] disclose determining the whether a red light is in the vehicle path or not and, if yes, vehicle stop preparation is determined, as in steps P8, P9 of the flowchart in figure 2).

Regarding claim 4, Okochi disclose: the traffic guide object recognition device according to claim 1, wherein the recognizer acquires map information of the vicinity of the vehicle (Following an affirmative determination in step P7 that GPS navigation is active in the own vehicle, ([0027])), recognizes directions of the traffic guide objects which are provided in front of the vehicle from the acquired map information, and selects the traffic guide object which the vehicle is to follow on the basis of the recognized directions (Step P9 determines the distance and angle between a traffic and the own vehicle, and compares this information with the route data.  If a correspondence between the route data and the position of the traffic light exists, that light is determined to be a light in the own vehicle’s path, as described in [0027].).

the traffic guide object recognition device according to claim 1, wherein the recognizer selects a traffic guide object from which a distance to the vehicle is short as the traffic guide object which the vehicle is to follow when a plurality of traffic guide objects are recognized ([0018] discloses with respect to figure 2 flowchart that when a plurality of red lights are extracted, the distance to each is calculated, and in step P5 the light closest to the vehicle is set as the light to be followed).

	Regarding claim 6, Okochi discloses: the traffic guide object recognition device according to claim 1, wherein the traffic guide objects include a traffic signal including a first light emitter that emits light of a color for permitting traveling of the vehicle and a second light emitter that emits light of a color for prohibiting traveling of the vehicle (Figure 5 shows traffic lights having three standard lights, one of which is red for indicating “stop”, and one of which is green for indicating “go”.).

Regarding claim 7, Okochi discloses: the traffic guide object recognition device according to claim 6, wherein the recognizer derives a direction of the traffic signal on the basis of an area ratio of an image area which is recognized to be occupied by the first light emitter or an image area which is recognized to be occupied by the second light emitter (As described in [0020] with respect to figure 3, the degree to which a detected set of traffic lights S1, S2, and S3 are ellipsoidal or circular as perceived from the direction of camera 5 allows the system to ascertain which light is in the own vehicle’s direction of travel.), and
selects the traffic signal which the vehicle is to follow on the basis of the derived direction 0012] discloses issuing a warning or a stop control (braking), when as response to determining that the traffic light in the direction of travel is red and the vehicle is not prepared to stop, in other words selection of the correct light based on direction, per [0011], is prerequisite for these actions).

	Regarding claim 8, Okochi discloses: the traffic guide object recognition device according to claim 6, wherein the recognizer derives a direction of the traffic signal on the basis of an area ratio of an image area which is recognized to be occupied by the first light emitter and an image area which is recognized to be occupied by the second light emitter when the first light emitter and the second light emitter of the traffic signal are horizontally arranged (As described in [0020] with respect to figure 3, the degree to which a detected set of traffic lights S1, S2, and S3 are ellipsoidal or circular as perceived from the direction of camera 5 allows the system to ascertain which light is in the own vehicle’s direction of travel.  As shown in figure 5, where a horizontal arrangement of the lights is shown in the context of determining a traffic light direction.), and
selects the traffic signal which the vehicle is to follow on the basis of the derived direction ([0012] discloses issuing a warning or a stop control (braking), when as response to determining that the traffic light in the direction of travel is red and the vehicle is not prepared to stop, in other words selection of the correct light based on direction, per [0011], is prerequisite for these actions.).

Regarding claim 9, Okochi discloses: the traffic guide object recognition device according to claim 6, wherein the traffic signal further includes a hood portion which is provided above the first light emitter and the second light emitter and protrudes to emission destinations of the first light emitter and the second light emitter (Figure 5 illustrates the eaves portions covering the upper part of each light emitting portion of the traffic signal, as discussed in [0011].), and
wherein the recognizer derives a direction of the traffic signal on the basis of degrees of shielding of an image area which is recognized to be occupied by the first light emitter or an image area which is recognized to be occupied by the second light emitter by the hood portion, and selects the traffic signal which the vehicle is to follow on the basis of the derived direction (As disclosed in 

Regarding claim 10, Okochi discloses: the traffic guide object recognition device according to claim 9, wherein the recognizer derives the degrees of shielding by the hood portion on the basis of an area ratio between right and left of the image area which is recognized to be occupied by the first light emitter or the image area which is recognized to be occupied by the second light emitter (As disclosed in [0021]-[0022], the relative size of the light emitting area on the left and right edges of a light emitting portion of a traffic signal are compared to determine whether said signal lies to the right or left of the own vehicle travel direction).

Regarding claim 11, Okochi discloses: a traffic guide object recognition method causing a computer to perform:
recognizing surrounding circumstances of a vehicle (Processing device 3 of figure 1, described in [0013]-[0014], functionally includes a traffic light determination unit 3b and red signal detecting unit 3a, in figure 1.); and
selecting a traffic guide object which the vehicle is to follow on the basis of forms of traffic guide objects in an image captured by an imager configured to image surroundings of the vehicle out of traffic guide objects which are provided near the vehicle (As described in [0017] with respect to the flowchart of figure 2, the traffic light detection is based in part on the shape (circular, elliptical) of a red light detected in an image captured by camera 5.).

a non-transitory computer-readable storage medium on which a program is stored, the program causing a computer to perform:
recognizing surrounding circumstances of a vehicle (Processing device 3 of figure 1, described in [0013]-[0014], functionally includes a traffic light determination unit 3b and red signal detecting unit 3a, in figure 1.); and
selecting a traffic guide object which the vehicle is to follow on the basis of forms of traffic guide objects in an image captured by an imager configured to image surroundings of the vehicle out of traffic guide objects which are provided near the vehicle (As described in [0017] with respect to the flowchart of figure 2, the traffic light detection is based in part on the shape (circular, elliptical) of a red light detected in an image captured by camera 5.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okochi in view of Ben Shalom, US 2016/0318490 A1.

	Regarding claim 3, Okochi discloses the limitations of claim 1, upon which claim 1 depends.  Okochi does not disclose: the traffic guide object recognition device according to claim 1, wherein the recognizer derives the directions of the traffic guide objects on the basis of a direction in which markings for defining a lane in which the vehicle travels extend.

	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the disclosure of Okochi the feature, disclosed in Ben Shalom, of using lane marking to disambiguate relevant from irrelevant traffic light signals, because the vehicle vision system is likely to have multiple traffic signals in its field of view at certain instances, only one among which is actually relevant, and using lane markers can help the system make an appropriate determination (Ben Shalom [0169], [0175])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KYLE M LOTFI/               Examiner, Art Unit 2425